department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n uil no number release date se te eo ra t date date legend a m x y dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated in the state of m by a on date a is on your board_of directors and your president in your articles of incorporation you state that you are organized exclusively for charitable religious educational literary and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations within the meaning of sec_501 of the internal_revenue_code and including but not being limited to being a public interest law firm to litigate and to protect and preserve the inalienable constitutional and legal rights of the people of m and the state of m in your application you state that as a public interest law firm your main endeavor will be to litigate to protect and preserve the inalienable constitutional and legal rights for the people of m and of the state of m under your guidelines the merits of a case being considered for litigation are to be in the application you state that you will employ one in-house attorney and one in-house paralegal as salaried employees a legal board selected by your board_of directors will provide services for no compensation it will be separate and distinct from your board_of directors and will be comprised of eight attorneys who will serve as a consulting board for your in-house attorney and paralegal its members are to be representative of the different specialties of law in m the legal board is to provide advice research and other services to your legal team you will use an oversight committee to screen applications in an effort to provide services to litigate those cases that benefit a broad public interest the committee will not be comprised of persons serving on your board_of directors your legal board or your legal team you explain that to maintain your mission and purpose the committee will screen applications to determine those that fit the criteria for representation as established by your board_of directors assessed by the oversight committee advisory council a staff attorney or a volunteer attorney is to evaluate the facts of the case the sincerity or commitment of the client and his or her cooperation and the likelihood of success in the litigation the committee is then to determine whether the case should be litigated in response to one of our letters you stated that pending litigation captioned x a versus a state of m official demonstrated the type of litigation in which you would engage in response to our request for copies of legal documents filed in the litigation you submitted documents in the civil_action captioned y with you as plaintiff and various elected officials in the state of m named as defendants that was filed in the civil_action was filed in your name by a pro_se as your executive director in your date letter you state that the oversight committee is still being established and an advisory council is functioning in its place the role of the advisory council whose membership has not been finalized is to evaluate applications for litigation and to advise you as to their feasibility and expense you state that members of the advisory council will have a legal professional background you explain that since the membership of the advisory council and oversight committee were never finalized and confirmed there are no minutes of meeting or correspondence you state that neither the oversight committee nor the advisory council participated in the litigation you referenced you state that a initiated the litigation which is illustrative of the type of litigation in which you propose participating you further state that you supported a’s involvement in the civil_action you also state that no formal procedures were used to screen evaluate accept and approve the case under the guidelines used during this process you explain that if you have an attorney litigation would be done through you however if you do not have an attorney then litigation might be in the name of a or other board members individually you provided a copy of the representation agreement that you will use you state that no formal agreement concerning the litigation discussed above was entered into or between you and a you state that your role in the litigation was supportive and consultive you explain that no documents exist related to the decision to deviate from procedures set forth in your application_for choosing cases for litigation since the advisory board and oversight committee were not filled positions at the time that this case arose you state that a and the other board member who was present approved your supporting the litigation in their positions as board members you state that you have adopted revrul_75_174 1975_1_cb_152 as the standard for representation you state that no more formal guidelines detailing how a final_decision is reached and the specific factors applied to cases have been adopted you further state that no formal guidelines have been adopted regarding whether an individual’s or a group’s financial ability to afford competent counsel on their own is considered when choosing a case and you stated that no fees would be charged to and none accepted from individuals you represent sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under code sec_501 unless it serves a public rather a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in its generally acceptable legal sense in 485_us_351 108_sct_1199 the court held that an organization must prove unambiguously that it qualifies for tax exemption in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status had the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact see also christian stewardship assistance inc v commissioner 69_tc_1037 existence of a single non-exempt purpose if substantial in nature will destroy a charitable exemption an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes revproc_90_27 1990_1_cb_514 sets forth procedures with regard to applications for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code section dollar_figure of the revenue_procedure provides that where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in better business bureau v united_states 316_us_279 the court held that the revproc_92_59 1992_2_cb_441 provides that the service will issue rulings and determinations regarding exemption to new public interest law firms and test the charitable character of such organizations already holding such rulings based on the guidelines set forth in the revenue_procedure the following guidelines are included in those listed in sec_3 of the revenue_procedure the engagement of the organization in litigation can reasonably be said to be in representation of a broad public interest rather than a private interest litigation will be considered to be in representation of a broad public interest if it is designed to present a position on behalf of the public at large on matters of public interest typical of such litigation may be class actions in which the resolution of the dispute is in the public interest suits for injunction against action by government or private interests broadly affecting the public similar representation before administrative boards and agencies test suits where the private interest is small and the like the policies and programs of the organization including compensation arrangements are the responsibility of a board or committee representative of the public interest which is not controlled by employees or persons who litigate on behalf of the organization nor by any organization that is not itself an organization described in sec_501 of the code there is no arrangement to provide directly or indirectly a deduction for the cost of litigation that is for the private benefit of the donor the organization must otherwise comply with the provisions of sec_501 of the code that is it may not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual and no substantial part of its activities may consist of carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in sec_501 an organization seeking exemption under sec_501 bears the burden of establishing engaging in litigation that represents a broad public interest is recognized as a charitable that it satisfies the organizational and operational tests set forth in the regulations harding hospital supra you have failed to meet this burden purpose under sec_501 of the code sec_1_501_c_3_-1 of the regulations revproc_92_59 supra the revenue_procedure sets forth the rationale for providing exemption to public interest law firms under sec_501 and the guidelines under which an organization establishes its right to exemption such an organization must demonstrate that it engages in litigation that can reasonably be said to be a representation of a broad public interest rather than a private interest the revenue_procedure requires that the policies and programs of a public interest law firm be the responsibility of a board or committee representative of the public interest that is not controlled by individuals who litigate on behalf of the organization you stated that you will use a staff attorney and staff paralegal as well as outside legal assistance to litigate cases a copy of the y civil_action which you stated was representative of the type of litigation in which you will be involved was submitted a an officer and board member initiated the litigation pro_se in your you described an oversight committee and an advisory council that you plan to use for name the resume submitted by a does not reflect any legal training you state that support of the litigation was approved by a two person board consisting of a and another board member however there is no documentation related to how the litigation was brought to your attention how it was screened so as to determine whether it satisfied the requirements for being accepted and how a decision was made to become involved in the case your board minutes do not contain any such discussion independently identifying and screening cases and for making a determination that a case should be accepted the membership of neither has been finalized and confirmed so that the board’s selection of the case was not reviewed and screened by either body in addition to satisfying the specific requirements of the revenue_procedure an organization seeking exemption a public interest law firm must also satisfy the requirements of sec_501 of the code revproc_92_59 supra exemption can be denied if there is a single nonexempt purpose that is substantial better business bureau supra in order for an organization to be exempt under sec_501 of the code it must serve a public rather a private interest sec_1_501_c_3_-1 of the regulations you have not established that you have undertaken and will undertake litigation in a manner consistent with the requirements of sec_501 generally and revproc_92_59 supra you stated that the civil_action is representative of the cases that you will litigate you refer to civil_action x while you submitted court documents for civil_action y you are unable to provide documents that would establish that your interests in the litigation are distinguishable from those of a or a third party so that your participation in the action serves a broad public interest accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received -------------------------------------- if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements internal_revenue_service te_ge se te eo ra t ------------------------------ washington d c ward l thomas sincerely
